Citation Nr: 0626739	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945, and from January 1946 to September 1947.  He died in 
February 1974, and the appellant is his surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
April 2003.

In September 2004, additional medical evidence was received 
directly at the Board.  In a June 2006 appellant's brief, the 
appellant's representative waived initial RO consideration of 
this evidence.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (2003).  Accordingly, the 
Board may properly consider the evidence at this time.

The appellant also contends that the medication prescribed by 
VA for treatment of the veteran's service-connected chronic 
anxiety neurosis during his lifetime contributed to cause his 
death, either because VA prescribed the wrong or too much 
medication, or because VA failed to adequately monitor the 
veteran's medication, despite knowledge that he was likely to 
take more than the prescribed medication.  This raises the 
issue of entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151, 
based on additional disability claimed to have been incurred 
or aggravated as a result of VA medical treatment.  Although 
the RO mentioned this matter in the July 2003 notice letter 
provided in connection with the issue on appeal, no further 
action was taken on this claim.  Moreover, entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 arises under a 
different statute, and is based upon a completely different 
premise, i.e., VA treatment rather than service connection, 
and the issue is an entirely new claim, not subject to the 
new and material evidence requirement.  For the same reasons, 
the issue is not inextricably intertwined with the claim for 
service connection for the cause of the veteran's death.  The 
issue of entitlement to DIC benefits under 38 U.S.C.A. § 1151 
is REFERRED to the RO for development and initial 
consideration.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was previously denied by the Board in decisions dated in 
September 1974 and July 1990.

2.  Evidence received since the July 1990 Board decision 
denying service connection for the cause of the veteran's 
death is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

This notice must be given prior to the VA's decision on the 
claim and in a form that enables the claimant to understand 
the process and responsibilities.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  While it need not necessarily be 
provided in a single document, complete notice cannot be 
cobbled together from several documents over the course of 
several years.  Id.  Where notice is not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, this timing problem can be cured by VCAA notice 
followed by readjudication of the claim by the AOJ.  Id.  

In addition, there are additional notice requirements that 
must be met in a case involving a prior finally denied claim.  
Specifically, the notice should explain what type of evidence 
would constitute "new" and "material" evidence, generally 
in the context of examining the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  
 
In a letter dated in May 2003, the appellant was notified of 
the requirement that she submit new and material evidence to 
reopen her claim, and those terms were explained.  She was 
notified of the evidence needed to substantiate a claim for 
service connection for the cause of the veteran's death, and 
of her and VA's respective obligations for obtaining 
specified different types of evidence.  Although she was not 
specifically told, in so many words, to submit any evidence 
in her possession that pertained to the claim, she was told 
that it was her responsibility to support the claim with 
appropriate evidence, and the letter as a whole was 
sufficiently detailed as to convey that information.  

She was also told that she must show that the veteran died 
from a service-related injury or disease.  Although the 
notice did not include the elements found insufficient in the 
previous decision, in this case, the missing element was a 
connection to service, and she was informed that she must 
show that connection.  Moreover, the notification of the 
denial of her claim, sent in April 2003, included a copy of 
the July 1990 Board decision.  Although both the April 2003 
and May 2003 letters were sent after the denial of her claim, 
subsequently, the claim was readjudicated, and a statement of 
the case provided in January 2004, thus correcting that 
defect.  See Mayfield, supra.  

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although for DIC, she would not be assigned 
a disability rating, an effective date would be assigned; 
however, since the claim to reopen is being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Thus, 
failure to provide this notice is harmless error, and the VA 
has satisfied its notification duties.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and 
available VA medical records are in the file.  The appellant 
stated that the veteran received VA treatment during 1973 and 
1974, but in 1985, the pertinent VA facility informed the RO 
that it had no such records, and the appellant was informed 
of this fact in a May 1985 letter.  The appellant has not 
identified any other potentially relevant evidence which has 
not been obtained.  

Furthermore, with a claim to reopen, VA does not have a duty 
to obtain a medical opinion if the claim is not reopened.  
The VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate her claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an opinion is not 
required. 

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, she is not 
prejudiced by the Board entering a decision at this time.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service Connection For The Cause Of The Veteran's Death

Entitlement to service connection for the cause of the 
veteran's death was denied by the Board in a decision dated 
in September 1974, and again in a July 1990 decision.  Those 
decisions are final.  38 U.S.C.A. § 7104 (West 2002).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

The appellant's request to reopen her claim was received in 
November 2002.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
considering whether there is "new and material evidence," 
all evidence submitted since the last time that the claim was 
finally disallowed on any basis must be considered.  Evans v. 
Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the July 1990 Board 
decision included the veteran's death certificate, which 
showed that he died in February 1974, at the age of 53 years.  
The cause and manner of death were reported to be presumably 
coronary occlusion, and he collapsed and died.  No autopsy 
was performed.  At the time of his death, service connection 
was in effect for chronic anxiety neurosis, assigned a 70 
percent rating, with a total disability based on individual 
unemployability (TDIU) rating in effect from February 1971.  

In addition, of record were statements from the appellant, 
who described her recollections of the events leading up to 
the veteran's death.  In a January 1989 statement, she said 
that the veteran had suicidal ideation, so she always 
accompanied him to obtain his medication.  She said that a 
couple of days prior to his death, he went alone to the VA 
clinic, and obtained a prescription for Demerol.  Two days 
later, the veteran was found dead, and when she went to the 
hospital, one of the nurses said that the amount of pills 
missing from the bottle of Demerol would have been enough to 
kill him.  She said he had also been found with a note saying 
he did not intend to work at his place of employment any 
longer, and to give his retirement funds to his wife.  

She said on another occasion, the veteran had taken enough 
pills to make him sleep for two days, and that she had called 
the VA for advice on that occasion.  In an October 1989 
statement, she said he did not take his medication as 
prescribed, and he would often overmedicate himself.  

Also of record were service medical records, which did not 
show any cardiac abnormalities in service.  VA treatment 
records and examination reports dated from 1949 to 1971 were 
also of record, as were non-VA hospital reports dated during 
this period.  These records showed numerous hospitalizations, 
including many lengthy ones, for psychiatric treatment, with 
the primary diagnoses during this period being anxiety 
reaction and alcoholism.  In November 1960, it was noted that 
he tended to take more medication than prescribed, and his 
wife had taken over the dispensation of his medication.  In 
July 1969, possible Dilantin toxicity was noted, and that 
medication was discontinued.  The latest hospitalization of 
record was from October to November 1971, noted to be the 
16th hospitalization in that VA facility.  He gave a history 
of drinking and dissension with his wife immediately prior to 
the hospitalization, and said he had been feeling depressed.  
During an interview three days after admission, he said he no 
longer felt depressed, and denied suicidal ideation.  He 
received Valium at the time of his departure from the 
hospital.  He left the hospital on unauthorized absence.  He 
did not appear psychotic, depressed, or manicky at that time, 
and was discharged irregularly.  

Also of record was an emergency room report from a city 
hospital, dated in February 1974, which noted that the 
veteran had collapsed in a café, and had been brought to the 
hospital by a police ambulance, but he had died by the time 
of arrival, and was cyanotic, with fixed and dilated pupils.  
He had reportedly been pulseless and cyanotic before being 
transported to the hospital.  It was noted that "all 
valuables and note" were with Mrs. H in admission.  

In a January 1990 statement, the appellant said that the day 
after the veteran's death, a priest had told her that her 
husband had been to see him for confession, but that he could 
not hear the confession at that time.  She asked him to put 
this in writing in January 1990, but he priest said he did 
not remember, but that he recalled a man talking to him, 
telling him he was on drugs and wanted to kill himself.  

Based on this evidence, the Board denied the claim, noting 
that the evidence did not show that the veteran's psychiatric 
disability hastened or accelerated his death; and that the 
evidence did not show he was suicidal, or that he took an 
overdose, either accidentally or intentionally, prior to his 
death.  

Evidence received since then includes the appellant's 
statement that she believes that the veteran's service-
connected anxiety and the medication he was prescribed over 
the years caused his death.  She referred to medical records 
showing that the veteran took more than his prescribed 
medication, and said he had a history of medication abuse.  
She again stated that he had returned from a VA clinic two 
days prior to his death with some new medication, and that 
she had been told at the hospital after her husband's death 
that the amount of missing medication would have killed 
anyone.  

For the most part, these contentions essentially reiterate 
the contentions that were of record at the time of 1990 
decision.  Moreover, the statements speak to matters beyond 
her competence as a layperson.  The appellant is competent to 
give evidence about what she experienced or observed; for 
example, she is competent to report that she observed certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layperson, however, she is not competent to diagnose any 
medical disorder or render an opinion as to whether his 
service-connected disability and/or the medication he was 
prescribed over the years contributed to cause his death 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Similarly, 
there is no competent evidence that an overdose was involved 
in his death.  No indication of such was contained on the 
emergency room report, or the death certificate, and an 
autopsy, which would have provided toxicology information, 
was not performed.  

In addition, she submitted VA hospital records dated from 
1953 to 1971.  In large part, these are duplicates of 
evidence previously of record.  In addition, there are 
hospital notes and consultation reports of hospitalization 
for which summaries were previously of record.  Records of a 
hospitalization from May to September 1971 were not 
previously of record; these show he was received Librium and 
Antabuse during the hospitalization, but was eventually 
discharged irregularly from unauthorized absence, after 
having been noted to intoxicated a couple of weeks earlier.  
Also new was a progress note dated November 30, 1971, which 
noted that the veteran had left on unauthorized absence two 
days earlier.  A conversation with the veteran's wife on 
November 30 disclosed that he had been jailed and released, 
and his wife did not know where he was.  He received an 
irregular discharge.  

This additional evidence is largely duplicative.  Evidence 
which was not actually of record previously is cumulative, in 
that while it may provide more details as to hospitalizations 
over the years, it does not contain any new evidence relevant 
to the issue of whether the veteran's death was related to 
his service-connected disability.  

In sum, the evidence previously of record contained the 
appellant's contentions regarding what she believes to have 
caused his death.  However, there was no medical evidence 
showing that the veteran's death was due to an overdose, 
either intentional or accidental.  No autopsy was performed, 
nor are there any other tests indicating whether a lethal 
dose of any type of drug was present at death.  A "note" 
was in his possession, but the content of this note was not 
mentioned, nor was there any indication, in either the death 
certificate or the emergency room report, that he committed 
suicide.  There is similarly no support for her contention 
that his misuse of medication over the years contributed to 
cause his death.  The isolated problems were corrected, such 
as by his wife administering his medication, or cessation of 
a medication (Dilantin) thought to cause side effects.  The 
evidence added since the 1990 decision, for the most part, 
duplicates evidence previously of record.  Evidence which is 
not duplicative does not relate to an unestablished fact 
necessary to substantiate the claim, or raise a reasonable 
possibility of substantiating the claim.

Hence, the Board finds that new and material evidence has not 
been presented, and the 1990 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  Until the 
appellant meets her threshold burden of submitting new and 
material evidence sufficient to reopen this claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


